Citation Nr: 0916277	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Los Angeles, California, granted service connection for right 
ear hearing loss but denied a rating greater than 10 percent 
for the now service-connected bilateral hearing loss.  

In July 2008, the Board remanded the Veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  Following completion of the requested actions, 
as well as a continued denial of the issue on appeal, the AMC 
returned the Veteran's case to the Board for further 
appellate review.  


FINDING OF FACT

At no time during the current appeal period have audiometric 
test results corresponded to numeric designations worse than 
Level I for the right ear or Level XI for the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, Table 
VIa, Table VII, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initially, by a June 1976 rating action, the RO granted 
service connection for partial deafness, perceptive type, 
with tinnitus, of the left ear (10 percent, effective from 
March 1976).  By a May 1986 rating action, the RO explained 
that this 10 percent evaluation had been in effect from March 
1976 for tinnitus.  In addition, the RO awarded a separate 
compensable rating of 10 percent, effective from March 1985, 
for left ear hearing loss.  

Thereafter, by the currently-appealed August 2005 decision, 
the RO granted service connection for hearing loss of the 
right ear.  In addition, the RO confirmed the 10 percent 
rating for the now service-connected bilateral hearing loss.  
This disability remains so evaluated.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2008) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2008).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  

VA audiometric testing completed in October 2008 revealed 
puretone thresholds of 15, 15, 45, and 65 db in the Veteran's 
right ear and 70, 100, 100, and 105 db in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hz, respectively.  The average 
of these thresholds was 35 db for his right ear and 93.75 db 
for his left ear.  Additionally, he had speech discrimination 
scores of 94 percent correct in the right ear and 4 percent 
correct in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of I was shown for the right ear and a 
numeric designation of XI was reflected for the left ear.  
Such numeric designations do not support an evaluation 
greater than the currently-assigned rating of 10 percent.  

In this regard, the Board notes that, during the current 
appeal and prior to the most recent audiological testing in 
October 2008, the Veteran had undergone a private 
audiological evaluation in December 2005, a VA audiological 
examination in June 2005, and private audiologist testing in 
September 2003.  Significantly, the results of these previous 
evaluations provided the same numeric designations as the 
October 2008 examination had (Level I for the right ear and 
Level XI for the left ear).  Such results, therefore, also do 
not support an evaluation greater than the currently-assigned 
rating of 10 percent.

Additionally, the Board has considered the additional 
guidance for exceptional patterns of hearing impairment with 
regard to the findings shown at the four audiological 
examinations conducted during the current appeal.  

While the evaluations conducted during the current appeal 
reflect puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) of 55 db or more 
(in the Veteran's left ear), the resulting numeric 
designation from 38 C.F.R. § 4.85, Table VIA is Level IX-
lower than the numeric designation of Level XI for this ear 
as determined by use of 38 C.F.R. § 4.85, Table VI.  
Consequently, a rating greater than the currently-assigned 
evaluation of 10 percent for bilateral sensorineural hearing 
loss based on an exceptional pattern of hearing impairment is 
not warranted for any portion of the current appeal period.  

Significantly, as this evidence illustrates, at no time 
during the current appeal, has the Veteran's bilateral 
hearing impairment corresponded to a numeric designation 
greater than Level I for his right ear and Level XI for his 
left ear.  Therefore, the Board concludes that a rating 
greater than the currently-assigned evaluation of 10 percent 
for bilateral hearing loss is not warranted for any period 
during the current appeal.  

As there is no basis to award a disability rating greater 
than the currently-assigned evaluation of 10 percent for this 
disability, the evidence is not in equipoise.  Further, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (e.g., hearing impairment) because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno, 6 Vet. 
App. at 470.  He is not, however, competent to identify a 
specific level of disability of this disorder-according to 
the appropriate diagnostic codes.  See Robinson v. Shinseki, 
No. 06-0164 (March 3, 2009) (knee pathology, identified as 
degenerative joint disease, is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis).  

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral hearing loss-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in these examination reports) directly address the 
criteria under which this disability is evaluated.  As such, 
the Board finds these records to be more probative than the 
subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for bilateral hearing loss is not warranted for any 
portion of the rating period on appeal.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, the schedular evaluations are found to be 
inadequate, the Veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's bilateral hearing 
loss required hospitalization or resulted in marked 
interference with employment at any time during the current 
appeal.  He reports having to wear a head-set "for . . . 
[his] right ear" so that he can hear his telephone ring at 
work.  He has not, however, described any problems hearing 
his telephone ring when he wears this head-set.  

In addition, the Board has considered the Veteran's 
complaints of having trouble hearing people speak who are 
sitting on his left side at meetings.  In this regard, the 
Board notes that 38 C.F.R. § 4.1 stipulates that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral hearing loss 
result in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Thus, consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

Left ear hearing loss.  In this case, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) for the 
Veteran's claim for an increased rating for left ear hearing 
loss was sent to him in April 2005, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
this claim and of his and VA's respective duties for 
obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his increased rating 
claim-as this is the premise of that issue.  It is therefore 
inherent that the Veteran had actual knowledge of the rating 
element of this claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
claim on appeal by a July 2008 letter.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
increased rating claim has been denied.  

In addition, the July 2008 correspondence met the 
requirements of Vazquez-Flores.  Specifically, the letter 
informed him that, to substantiate his claim, the medical and 
lay evidence must show a worsening or increase in severity of 
his service-connected hearing loss and an effect on his daily 
living.  Further, the letter provided him with the correct 
diagnostic criteria used to evaluate a disability for VA 
compensation purposes.  

Moreover, the claim was subsequently re-adjudicated, and a 
supplemental statement of the case was issued in January 
2009.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Right ear hearing loss.  As previously discussed herein, in 
the appealed August 2005 rating action, the RO granted 
service connection for hearing loss of the Veteran's right 
ear and redefined his increased rating claim as entitlement 
to a disability rating in excess of 10 percent for bilateral 
hearing loss.  

To the extent that the current increased rating issue arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for right ear 
hearing loss, the Board notes that courts have held that, 
once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA with regard to the initial 
rating assigned to the Veteran's now service-connected right 
ear hearing loss.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO associated private treatment 
records with the file and accorded the Veteran pertinent VA 
examinations in June 2005 and October 2008.  He was given an 
opportunity to present testimony at a personal hearing but 
declined to do so.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this increased 
rating claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


